Citation Nr: 0725051	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-05 201	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an increased rating for the service-connected 
diabetes mellitus, currently evaluated as 20 percent 
disabling.  



REPRESENTATION

The veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel



INTRODUCTION

The veteran served on active duty in the military from June 
1968 to September 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2004 decision of the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

In December 2000, the veteran filed a claim for service 
connection for diabetes mellitus, which was granted by the RO 
in August 2001.  The RO assigned an initial 20 percent rating 
and assigned an effective date of December 19, 2000.  

Pursuant to the court's orders in a class action lawsuit, 
Nehmer v. United States Veterans Administration, 712 F. Supp. 
1404, 1409 (N.D. Cal. 1989), VA was required to re-adjudicate 
type-2 diabetes claims filed or denied between September 25, 
1985, and May 8, 2001.  

In June 2004, the RO readjudicated the veteran's claim and 
determined that the effective date that was assigned was 
correct and the disability rating was continued at 20 
percent.  

In August 2004, the veteran filed a notice of disagreement 
(NOD) requesting a rating higher than 20 percent.  He said he 
believed he was entitled to a higher rating because he had to 
take a pill everyday for his sugar and had been in the 
hospital quite often in the past years.  The only treatment 
records on record since the effective date of his original 
claim consist of an August 2001 VA examination for diabetes 
mellitus and July and August 2002 VA hospitalization records 
for a psychiatric disorder.  An August 2002 note indicates he 
was taking glipizide, an oral medication to control non-
insulin dependent diabetes mellitus.  

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA and implementing regulations were in effect during the 
pendency of this appeal, but insufficient steps were taken by 
the RO to comply with this law.  In particular, VCAA requires 
that VA provide notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

In September and December 2004 letters, the RO requested that 
the veteran submit any information or evidence in his 
possession that he thought would support his claim, but did 
not provide him with a content-complying VCAA notice letter.  

The RO did not inform him specifically of the type of 
evidence that was not of record that was needed to 
substantiate a claim for a higher rating.  Furthermore, the 
veteran stated that he had been hospitalized in the last few 
years, presumably at VA facilities, but there has been no 
attempt made to obtain these records.  38 C.F.R. 
§ 3.159(c) (VA has the duty to assist claimants in obtaining 
evidence).  

For these reasons, a remand is necessary to provide the 
veteran with content-complying VCAA notice and to obtain any 
outstanding treatment records for diabetes mellitus.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send the veteran a VCAA 
letter specifically concerning his claim 
for a higher rating for diabetes 
mellitus.  The letter must notify him of 
the evidence not of record that is needed 
to substantiate the claim.  Also inform 
him of the information and evidence VA 
will attempt to obtain and that he is 
expected to provide.  Request that he 
provide any evidence in his possession 
pertaining to the claim.  The RO should 
ask the veteran to identify any treatment 
for diabetes mellitus he has received 
since December 2000 from VA or private 
doctors.  He should be asked to complete 
and return the appropriate releases (VA 
Form 21-4142s) for the medical records of 
each private care provider identified.  

All records of VA treatment or evaluation 
since December 2000 for diabetes mellitus 
should be obtained and associated with 
the claims folder.  In addition, upon 
receipt of the appropriate releases, 
request all private treatment records 
identified by the veteran, if any, and 
associate all received with the file.  
If any request for private treatment 
records is unsuccessful, notify him 
appropriately.  
38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. 
§ 3.159(e).  

3.  Then, the veteran should be afforded 
a VA examination to determine the current 
nature and severity of the service-
connected diabetes mellitus.  All 
indicated testing should be done in this 
regard.  

4.  Following completion of all indicated 
development, the RO should readjudicate 
the claim for increase in light of all 
the evidence of record.  If any benefit 
sought on appeal is not granted, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran a 
reasonable opportunity to respond 
thereto.  .

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


